Cartter, C. J.,
delivered the opinion of the court:
The decision of the Commissioner of Patents is affirmed, and we adopt the reasons stated by him for our own judgment, as they fully express our views, and read as follows:
“ The improvement which applicant has made in portable furnaces — and I have no doubt he has made one — consists in supporting them upon hollow wrought-iron legs, whereby sufficient strength is obtained in the legs, and at the same time they are rendered lighter than those heretofore made of solid cast-iron. But the difficulty is, as the examiner says, that the improvement 'does not indicate in any degree invention.’ It is simply the result of the exercise of that judgment and the application of that knowledge (in view of the fact that wrought hollow tubes are used in so many analogous situations, where strength, lightness and economy of material are requisite) which is expected of every competent mechanic. In a less developed state of the art of making and applying tubular legs and supports, it is possible a patent such as applicant seeks might be legally granted, but not now. The references cited by the examiner are in point as showing the various applications of tubular supports analogous to applicant’s, and exhibiting his as barren of invention.
The decision of the board is affirmed.”